                             UN ITED STATES D ISTR ICT COU RT
                             SO UTHERN D ISTRICT OF FLOR ID A

                     CA SE N O .15-cv-8l782-M ARR A/M A TTHEW M AN

K lM PETER TILLM AN ,

       Plaintiff,
                                                                       FILEDày           9.C.

                                                                          N2k 22 2218
A DV AN CED PU BLIC SAFETY ,lN C .,and
TRIM BLE,IN C.,                                                           Vt7ll'lk
                                                                          svo.oFF'I
                                                                                   trl7.  E
                                                                                  .:.-w Ba.
              D efendants.


  M A G ISTR ATE JUD G E 'S RE PO R T AN D RE CO M M EN DA TIO N O N A M O UN T O F
  ATTO R N EY 'S FEES TO BE A W AR D ED TO D EFEN DA N T.A DV AN CED PU BLIC
                                    SAFETY .IN C .

       TH IS CA U SE is before the Court upon D efendant, A dvanced Public Safety, lnc.

CiDefendant'')SupplementalBriefin SupportofM otion forAttorneys'FeesgDE 2771. United
StatesD istrictJudge K enneth A .M arra hasalready ruled on the entitlem entissue and hasreferred

the issue ofthe am ountofthe attorney'sfee aw ard to the undersigned. See DE 273.

                                       BA C K G R O U N D

       O n February 15,20l8,D efendantsA dvanced Public Safety,Inc.,and Trim ble,Inc.,m oved

for attom ey's fees. See D E 262. On A pril4,2018,United States D istrictJudge Kenneth A .

M arra issued an Orderon Entitlem entto A ttorneys'Feesand Referralto M agistrate Judge W illiam

M atthewman (DE 2731. JudgeM arra determinedthatDefendantAdvanced PublicSafety,lnc.
(andnotTrimble,1nc.)isentitled toattomey'sfeesûûspecificallyarisingoutofthedefenseofthe
2004 Representative A greem ent w ith Plaintiff, culm inating in the Court's Order G ranting

SummaryJudgmentin Part(DE 163j.'' 1d.atp.3. JudgeM arrareferredto theundersignedthe

                                               1
assessm entoftheam ountoffeesperm itted. 1d.atp.4. JudgeM arraalsospeciticallynotedthat,

(tlotheextentDefendantsAdvanced PublicSafety,lnc.,andTrimble,Inc.,seek attorneys'fees
relating to Plaintiff's age discrim ination claim ,the Courtdeniesthatrequest.'' 1d.atp.4.

       U pon receipt of the referral,the undersigned entered an Order Requiring Supplem ental

Briefing(DE 2741. Theundersignedinstnlcted thepartiesto filesupplementalbriefsregarding
the specitic am ount of attorney's fees to w hich D efendant is entitled in light of Judge M arra's

Order. 1d. On A pril30,2018,D efendant filed a Supplem entalBrief in SupportofM otion for

Attorneys'Fees (DE 2771. Defendantisseeking $252,271.50 in fees. 1d. Defendantargues
thatitisentitledtofeesforthefollowinglegalwork: (1)legalworkthatinvolveda11claimsand
(2)legalwork related to only the breach ofcontractclaim,including claimsbeyond the2004
RepresentativeAgreement. 1d.atp.3. Plaintifftiled aresponsebriefgDE 2851,andDefendant
filed a reply brief(DE 2891. The Courthascarefully reviewed a11ofthe submissionsofthe
parties.

                                     D ISC U SSIO N

       H ere,Judge M arra has already detennined D efendant's entitlem ent to fees. Thus, the

only issue before the undersigned isthe am ountofthe attorney's fees aw ard.

       A reasonable attom ey's fee aw ard is kûproperly calculated by m ultiplying the num ber of

hoursreasonably expended on the litigation tim es a reasonable hourly rate.'' Am .CivilL iberties

Unionv.Barnes,l68F.3d423,427(11th Cir.1999)(quotingBlum v.Stenson,465U.S.886,888
(1994)). This'slodestar''may then be adjusted forthe resultsobtained by the attorney. See
Barnes,168F.3d at427(citing Lorangerv.Stierheim,10F.3d 776,781(11th Cir.1994)). $$1n
determ ining w hat is a éreasonable' hourly rate and what num ber of com pensable hours is

çreasonable,'the courtis to consider the 12 factors enum erated in Johnson v.Georgia H ighway
Express,Inc.,488 F.2d 714 (5th Cir.1974).'' Bivins v.W rap lt Up,lnc.,548 F.3d 1348,1350
(11thCir.2008). Thesefactorsare:
       (1)thetimeand laborrequired;(2)thenoveltyand difficulty ofthequestions;(3)
       the skillrequisite to perform the legalservice properly'
                                                              ,(4)the preclusion of
       employmentby theattorneyduetoacceptanceofthecase;(5)thecustomaryfee;
       (6)whetherthefeeisfixedorcontingent;(7)timelimitationsimposedbytheclient
       orthe circumstances;(8)the amountinvolved and the resultsobtained;(9)the
       experience,reputation,andabilityoftheattorneys;(10)thetkundesirability''ofthe
       case;(11)thenatureandlengthoftheprofessionalrelationshipwiththeclient;and
       (12)awardsinsimilarcases.
1d.at1350n.2(citation omitted).
       The reasonable hourly rate is detined asthe %ûprevailing m arketrate in the relevantlegal

com m unity for sim ilar services by law yers of reasonably com parable skills, experience, and

reputation.'' Barnes,l68 F.3d at436 (quoting Norman v.Housing Auth.of Montgomery,836
F.2d 1292,1299(11thCir.1999)). Thefeeapplicantbearstheburdenofestablishingtheclaimed
m arketrate. See Barnes,168 F.3d at427. The Courtm ay use itsow n experience in assessing the

reasonablenessofattom ey'sfees. N orman,836 F.2d at 1299.

       W ith regard to the type ofevidence thatthe fee claim antshould produce in supportof a

claim ,in Barnes,the Eleventh Circuithasstated,

       The ûsfee applicantbearsthe burden ofestablishing entitlem entand docum enting
       the appropriate hours and hourly rates.''Norm an,836 F.2d at l303. Thatburden
       includes lûsupplying the courtwith specific and detailed evidence from w hich the
       courtcan determ ine the reasonable hourly rate.Further,fee counselshould have
       m aintained recordsto show the tim e spenton the differentclaim s,and the general
       subject matter of the time expenditures ought to be set out with sufticient
       particularity so thatthe districtcourtcan assess the tim e claim ed foreach activity .
       . . . A w el
                  l-prepared fee petition also w ould include a sum m ary,grouping the tim e
       entriesbythenatureoftheactivityorstageofthecase.''1d.(citationsomitted).
168 F.3d at427.

       In subm itting a requestfor attom ey's fees,fee applicants are required to exercise Ssbilling
judgment.'' Barnes,168F.3dat428(quoting Hensley v.Eckerhart,461U.S.424,434(1983)).
lffee applicantsdo notexclude liexcessive,redundant,orotherwise unnecessary''hours,which are

hourstithatw ould be unreasonable to billto a clientand therefore to one's adversary irrespective

of theskill,reputation or experience of counsel,'tthe coul'
                                                          tmustexercise billingjudgmentfor
them. SeeBarnes,l68 F.3d at428(quoting Norman,836 F.2d at1301(emphasisin originalq).
The burden rests on the m ovantto subm ita requestforfeesthatw illenable the courtto detenuine

how m uch tim e wasreasonably expended. f oranger,10 F.3d at782.

                               1. C O UN SEL'S H O U RLY R ATE

         In seeking reim bursem entforits attorney's fees,D efendantrelieson the billing recordsof

itsattorneys,Kelly Charles-collins,Esq.,whocharges$300perhour,W illiam G.K .Smoak,Esq.,

who charges$300perhour,StarrL.Brookins,Esq.,who charges$225perhour,KimberlyN unez,
Esq.,who charges$145perhour,Gustavo Bem ardez,aparalegalwho charges$150perhour,and

JaneyM aniello,aparalegalwho charges$150perhour(although,dueto abillingenor,herrate
wassetat$95perhourforaperiodoftime). (DE 277-1.1 AccordingtotheAftidavitofKelly
Charles-collins,Esq.(DE 277-11,M s.Charles-collinshasbeenamemberoftheFloridaBarsince
1995,has been practicing em ploym entlaw since 1998,and is a partneratthe law firm ofSm oak,

Chistolini & Barnett, PLLC. 1d. M s.Charles-collins w orked for the law firm of H am ilton,

M iller& B irthisel,PLLC,w hen she started representing D efendant. 1d. On A ugust 1,2016,she

began working at Sm oak,Chistolini& Banzett,PLLC,and the case w as transferred to hernew

tirm .        Therefore,the billing on behalf of D efendant w as conducted by tw o different law

tirm s. 1d.

         Attached to M s.Charles-collins'A ffidavitare pagesfrom the 1aw firm website concerning

each attorney w ho represented D efendant. See D E 277-2. A ccording to the w ebsite,M r.Sm oak
hasbeen practicing 1aw since atleast2002. 1d. H e is the m anaging partnerofSm oak,Chistolini

& Barnett,LLC,and has a preem inentrating from M artindale-Hubbell. 1d. M s.Brookins has

been practicing law since 2011 and has been an associate at Sm oak,Chistolini& B arnett,LLC,

since 2016. 1d. M s.N unez had been practicing 1aw since 2016 and w orked as a law clerk and a

claim scase m anagerpriorto becom ing an attorney.

       The Courtnotes that the lack of an expel'
                                               taffidavit in supportofthe claim ed rate is not

fatal. After all,(tthe court,either trialor appellate,is itself an experton the question and m ay

considerits own know ledge and experience concerning reasonable and properfees and m ay form

an independentjudgmenteitherwith orwithouttheaid ofwitnessesastovalue.'' Norman,836
F.2dat1303 (citationsomitted). M oreover,theCourtnotesthatPlaintiffhasnotobjectedto or
challenged the attorneys'ratesin hissupplem entalbrief. See D E 285,p.3.

       H aving considered the inform ation contained in D efendant'sM otion,the factthatPlaintiff

doesnotobjectto orchallenge the ratessought,and theJohnson factors,and based upon the
undersigned'sow n know ledge and expelience,the undersigned concludesthattheratessoughtby

D efendantarereasonable. Based on the qualifications ofcounseland thefilingsofthe parties,the

undersigned RECOM M ENDS thatthe DistrictJudge tind thatM s.Charles-collins'rateof$300

perhour,M r.Smoak'srateof$300 perhour,M s.Brookins'rateof$225,M s.Nunez'srateof$145

per hour,M r.Bernardez'srate of$150 perhour,and M s.M aniello'srate of$150 perhour be

accepted asreasonable.

                 II. N UM BER O F H O UR S REA SO N AB LY EX PEN DE D

       Judge M arra previously determ ined that Defendant is solely entitled to attorney's fees

iûspecifically arising out of the defense of the 2004 Representative A greem ent w ith Plaintiff,

culminatingintheCourt'sOrderGranting SummaryJudgmentinPartgDE 1631.55(DE 273,p.31.
                                               5
However,Defendantisexplicitly seeking feesforthe following legalwork:(1)legalworkthat
involvedallclaimsand(2)legalworkrelatedtoonlythebreachofcontractclaim,includingclaims
beyond the 2004 Representative Agreement. (DE 277,p.31. Defendantis also specitically
seeking fees forthe tim e incurred dtfor preparation and taking the deposition of M r.Tillm an and

defending the depositionsofM essrs.M artin and M ellettand the preparation,review ,drafting and

response to alldiscovery,asthe tim e spentcarm otbe easily separated and the perform anceofthese

tasksw ould have been necessary and likely the sam e ifonly the breach ofcontractclaim had been

brought.'' 1d. D efendantcontends thatthe claim s in this case involve a com m on core of facts

and thatallofPlaintiff's claim sarose outofPlaintiff's em ploym entrelationship w ith D efendant.

1d.atp.4.

       ln response,Plaintiff argues tirstthatD efendant cannotrecover for fees incurred for the

benefitofco-defendant,Trim ble Inc.,and thatD efendantfailed to m ake a ûsreduction for the fact

thata1lofthe feessoughtwerejointly incurred by both APS and Trimble.'' (DE 285,p.3j.
PlaintifffurtherarguesthatD efendantisim properly seeking to recoverfeesthataretûexpressly for

the benefitof Trim ble only.'' 1d. Plaintiff next contends thatD efendant can only recover fees

specifically arising outofthe defense ofthe 2004 Representative A greem entand thatD efendant's

tidefense to the Contract Claim s,w hetheritfailed to pay M r.Tillm an w ages ow ed,w as separate

and distinctfrom itsdefenseto the Retaliation Claim s.'' 1d.atp.5. Plaintiffem phasizesthatone

ofthe five contracts atissue in thiscase providesD efendantwith a lim ited basisto seek recovery

of fees- the 2004 Representative A greem ent. 1d. at p.6. Plaintiff m aintains that D efendant

itselfhas distinguished betw een the differentcontracts in pastpleadings. 1d.

       Plaintiff further argues that there is no com m on core of facts betw een the 2004

Representative Agreementand the retaliation claims. gDE 285,p.71. Plaintiffadditionally
                                                6
provides exam ples of how the billing records attached to D efendant's Supplem entalM otion are

over-inclusive. 1d. at pp. 8-9. Finally, Plaintiff asserts that D efendant calm ot recover for

attorney traveltim e because D efendanthas notestablished thatno attorney in W estPalm Beach

wascom petentto handle D efendant'sdefense. 1d.atp.10.

       Plaintiffhas provided a copy ofD efendant's billing w ith notations indicating w hether or

not Plaintiff believes the individualtim e entries fall within the scope of Judge M arra's O rder

establishing entitlement. gDE 285-11. According to Plaintiff, less than $11,460 in fees
specitically arises outof the 2004 Representative Agreement. (DE 285,p. 101. Plaintiff
contendsthatthe Courtshould only aw ard D efendant50% ofthisam ountasthatsum w asincurred

onbehalfofboth defendants'
                         ,therefore,PlaintiffarguesthatDefendantisonlyentitled to $5,730in

fees. 1d.

       ln reply,D efendant first argues that, when this litigation was tiled, A dvanced Public

Safety,lnc.,w as aw holly owned subsidiary ofTrim ble,lnc.,so Trim ble undertook the defense of

both entitiesandthecostofthatdefense. (DE 289,p.11. W hen Advanced PublicSafety was
sold in July 2016,Trim ble retained the obligation to defend and frontthe costf0rthe defense of

Advanced PublicSafety. 1d. Therefore,DefendantmaintainsthatthefactthatTrimblepaidthe

fees û'does not change that the fees incurred were incurred on behalf of APS in defense of

Plaintiff s claim s regarding the 2004 Representative A greem ent.'' 1d.atp.2. N ext,D efendant

contends that its Supplem entalM otion is not overly inclusive and only seeks fees fispecifically

arisingfrom worked (sicjperformedon behalfofAPS which wasrequired todefend Plaintiff's
claim sarising outofthe 2004 R epresentative A greem ent.'' Id atp.1. D efendantalso responds

to each ofPlaintiff's argum ents aboutspecific categoriesof fees w ith w hich Plaintifftakes issue.

1d.atpp.2-3.

                                                7
       D efendant concedes that certain entries,including a11traveltim e and allfees relating to
Lori Ciccone and the deposition of M ichael Sparks, should be stricken.1 (D E 289,

D efendant further argues that Ctplaintiff has not m et its burden of providing this Court with

sufticient specificity to allow the court to determine what Plaintiff's (sicl                  arguing is

unreasonable or unnecessary.''1d.atp.4. D efendanttakes issue w ith Plaintiff's éikey coding on

A PS invoices,random reduction ofover 90% ofthe billing,and the additionalrequestfora 50%

reduction.'' 1d.

       The law on thisissue isasfollow s. ln certain cases,a plaintiff's

       claim s for relief w illinvolve a com m on core of facts or w illbe based on related
       legaltheories.M uch ofcounsel'stim e w illbe devoted generally to the litigation as
       a w hole,m aking itdifticultto divide the hoursexpended on aclaim -by-claim basis.
       Such a law suitcannotbe view ed asa seriesofdiscrete claim s. lnstead the district
       courtshould focus on the significance ofthe overallreliefobtained by the plaintiff
       in relation to the hours reasonably expended on the litigation.

H ensley, 461 U .S.at 435. Although H ensley dealt w ith a prevailing plaintiff, it nonetheless

provides guidance in this case w here Defendantisentitled to attorney's fees on one countfiled by

one plaintiff. See also Beekm an v.eXL Legal,PLLC ,N o.16-CV -80506,2017 W L 3614386,at

*4(S.D.Fla.Aug.11,2017),reportandrecommendationadopted,2017W L 6947445(S.D.Fla.
Oct.18,2017)(tindingthat,whilethetimeincludedintheredactedbillingentrieswasforcertain
legalwork thatw asnotspeciticto one claim orthe other,sincethe tim e did go to the com m on core

offactsandtorelatedlegaltheories,theprevailingpartywasentitledtofeesonsuchtimeentries).
        içW here...;a party isentitled to an aw ard offeesforonly som e ofthe claim sinvolved in the

litigation,i.e.,because a statute orcontractauthorizes fees fora particularclaim butnotothers,the



'However. D efendanthasnotactually calculated the totalam ountofthese fees thatitagrees are im properand
seem ingly expectstheCourtto gothroughtheapproximate 124 pagesofbilling entriesto identifythebillingentries
forwhich Defendantacknowledgesitisnotentitled to recovery.

                                                    8
trialcourtm ustevaluate the relationship between the claim s'to determ ine the scope ofthe fee

award.'' Durden v.Citicorp Tr.Bank,FSB,763 F.Supp.2d 1299,1306-07 (M .D.Fla.2011)
(quotingChodorow v.M oore,947So.2d577,579(Fla.4thDCA 2007)). lflttheclaimsinvolvea
dcom m on core'offacts and are based on Crelated legaltheories,'a fullfee m ay be aw arded unless

itcan beshown thattheattorneysspentaseparateand distinctamountof timeoncountsasto
whichnoattorney'
               sfeeswcresought(t?rwercauthorized1.951d.(quotationandinternalquotation
marks omitted) (alteration in Chodorow ). ç'lW lhere a particular claim is subjectto a fee
entitlem entbutone orm ore related claim s are not,Stim e spentm arshaling the facts'ofthe related

claim s is com pensable because it llikely w ould have been spentdefending any one or a1lofthe

counts.''' Durden,763F.supp.3d 1306(citingCaplanv.1616E.SunriseM otors,Inc.,522So.2d
920,922(F1a.3dDCA 1988)). dilncontrast,timespentresearchingaCdiscreteissue'astoaclaim
w ithouta fee entitlem entshould notbe included in a fee aw ard.'' 1d.at 1306-1307.

     ik-
       l-hefeeapplicant(whetheraplaintifforadefendant)must,ofcourse,submitappropriate
docum entation to m eetçthe burden ofestablishing entitlem entto an aw ard.'''Fox v.Vice,563 U .S.

826,838(2011)(citingHensley,461U.S.at437). ûlButtrialcourtsneednot,and indeed should
not,becomegreen-eyeshadeaccountants.Theessentialgoalinshiftingfees(toeitherparty)isto
do roughjustice,notto achieve auditingperfection.So trialcourtsmay take into accotmttheir
overallsense ofa suit,and m ay useestim atesin calculating and allocating an attorney'stim e.'' 1d.

       The undersigned has carefully review ed D efendant's counsel's billing entries,Plaintiff's

notations to the billing entries,and the parties' argum ents in their supplem entalbriefing. The

Courtdoes notfind thatthe billing entries contain a m ultitude of deficiencies such as excessive

billing or block billing. H ow ever,the Courtfirst takes issue w ith the fact that D efendant has

conceded thatcertain billing entriesand categories ofbilling entries are im properbuthasfailed to

                                                9
provide the Courtwith an am ended am ountofattom ey's fees sought. ItisD efendant'sburden,

and not the Court's responsibility,to go through the billing entries and determ ine the proper

am ountofattorney'sfees. In thisregard,D efendanthasfailed to m eetitsburden.

       M oreover,D efendant'sM otion isparticularly difticultto nlle upon because D efendanthas

notdonea sufficientjob ofsiftingthrough the billing entriesofdefense counselto detennine
w hich ones fallw ithin the am bitofJudge M arra'sruling on entitlem entand w hich do not. ln this

regard,D efendant has also failed to m eetits burden. W hile the Courtagrees w ith D efendant's

argum entthatcertain legalw ork com pleted by defense counselcannotbe splitby claim ,oreven by

defendant,the Courtalso findsthatnota11ofthe countsin thiscase involvea com m on core offacts

and legaltheories. This w as a com plex case thatinvolved five different agreem ents,as w ellas

otherunrelated retaliation causes ofaction. D efendantisonly entitled to recover attorney's fees

asto one ofthe five agreem ents and is notentitled to feesincurred on behalf of itsco-defendant.

The tim e incurred by D efendanton discrete issues related to claim s to which no fee entitlem ent

appliescannotbe included in any fee aw ard.

       TheCourtnotesthatPronmanv.Styles,No.12-80674-C1V,2016W L 3661940,at*6(S.D.
Fla.M ar.15,2016),reportandrecommendationadopteJ No.12-80674-C1V,2016W L 3636867
(S.D.Fla.Apr.6,2016),al.
                       fJ 676 F.App'x 846 (11th Cir.2017),in which the Courtcutthe
attom ey'sfeesrequested by 80% ,provides som e guidance forthe case athand. The courtpointed

out in that case that the defendant had not m et its burden of establishing entitlem ent to and

docum entation of al1ofthe hoursbilled,as required,because the defendantcould notshow how

m uch of its legal billing pertained solely to the copyright claim . 1d. The Courtis contending

w ith the sam e issue in thiscase.

       Defendantrequests attorney's fees in the am ountof $252,271.50. On the other hand,

                                               10
Plaintiffarguesthattheattorney'sfeesaward shouldbe$5,730. Thefactthattheopposingparties
assertsuch divergentpositions leads this Courtto believe that neither side is being accurate or

forthrightw ith the Courtas to a reasonable fee in this case. ln such a situation,the Courttinds

both parties'positions to be tmtenable. The Courthas considered the overallreliefobtained by

D efendant and the fact that D efendant's success is quite lim ited. Further,in evaluating the

relationship betw een the claim sto determ ine the scope ofthe fee aw ard,the Coul'ttindsthatm ost

ofthe claim s are unrelated to the claim upon which D efendantisentitled to attonzey's fees. For

exam ple,the retaliation claim s are notsufticiently related to the 2004 Representative A greem ent

claim . The contract claim s on the other agreem ents are not sufficiently related to the contract

claim on the 2004 R epresentative A greem ents. Thus, the scope of the fee aw ard is greatly

lim ited.

        Based upon a1lof the factors,the Courthas considered a range of perm issible options.

A ftercarefully considering these pennissible options,the Courtfinds thatneither ofthe parties'

positionsistenable. TheCourtfindsthata70% reduction from the $252,271.50 amountclaimed

by D efendant is appropriate to account for the categories of tim e that D efendant concedes are

im proper,the factthat Defendant has failed to m eet its burden in certain respects as discussed

above,the other factorsdiscussed above,and the factthatD efendantis only entitled to attorney's

feeson one ofthem any claim sagainstD efendant,and the factthatD efendantisnotentitled to any
feesforlegalwork carried outon behalfofthe co-defendant.2 Therefore,D efendantisentitled to

$75,681.45 asan attorney'sfeesaward.




2 A sstated in Fox v, Vice,çv
                            theessentialgoalinshiftingfees(toeitherpally)istodoroughjustice,nottoachieve
auditing perfection.'' 131 S.Ct.at2216. This Courthas endeavored to do thatin thiscase.

                                                    11
                                      C O N CLU SIO N

       ln light of the foregoing, the Court REC O M M EN D S that the D istrict Court aw ard

Defendantitsattomey's fees in the amountof $75,681.45 and enterjudgmentin thatamount
againstPlaintiffK im PeterTillm an and in favorofD efendantA dvanced Public Safety,Inc.

                             N O TIC E O F R IG H T TO O BJEC T

       A party shallfile written objections,ifany,to this Reportand Recommendation with
United StatesDistrictJudgeKenneth A.M an'awithin fourteen (14)daysofbeingservedwith a
copy ofthisReportand Recommendation. See 28 U.S.C.j636(b)(1)(C). Failureto objectto
this Reportand Recom m endation w ithin thattim e period w aivesthe rightto challenge on appeal

theDistrictCourt'sorderbasedonunobjected-tofactualandlegalconclusions. 11thCiI..R.3-1.
       RESPECTFULL Y SUBM ITTE D in Cham bers at W est Palm B each, Palm Beach
                        è.
county,Florida,thisQ dayofNovember, 2018.

                                                  Q CA
                                                     ' .
                                                  W ILLIAM M A TT EW M A N
                                                  United StatesM agistrate Judge




                                             12
